MEMORANDUM ***
Andre Johnson appeals his conviction for firearm possession by a felon, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and we affirm. Because the parties are familiar with the facts, we will not detail them here except as necessary.
Johnson pleaded guilty to Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1). After pleading guilty but prior to being sentenced, Johnson moved to dismiss the case on the ground that 18 U.S.C. § 922(g)(1) is unconstitutional. He argued that Congress had exceeded its power under the Commerce Clause in enacting 18 U.S.C. § 922(g)(1). The district court denied the motion and entered judgment and sentence.
On appeal, Johnson again argues that 18 U.S.C. § 922(g)(1) violates the Commerce Clause of the Constitution. The resolution of this appeal is controlled by our recent decision in United States v. Davis, 242 F.3d 1162 (9th Cir.2001), in which we specifically held that 18 U.S.C. § 922(g)(1) does not violate the Commerce Clause.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.